Citation Nr: 1417938	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asbestosis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified during a hearing before the undersigned.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with asbestosis, which he attributes to his active duty service.  Specifically, he asserts that he was exposed to asbestos when he served in the boiler and engine rooms of the USS Farragut.
 
There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).  VA has, however, provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29.  Additional guidance is found in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  These M21-1MR guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).
 
Specifically, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).
 
In this case, the necessary development to determine whether the Veteran was exposed to asbestos has not been undertaken.  In this regard, the Veteran's Form DD-214 shows that the Veteran served on the USS Farragut (DLG 6) while on active duty.  Although the Veteran's Military Occupational Specialty was Machinist Repairman, the Veteran contends that due to his rank, he worked either in the engine or boiler room 90 percent of the time he was on this ship.  The Veteran submitted a buddy statement corroborating this assertion.  Therefore, development is required as to in-service asbestos exposure.  

The Veteran was first diagnosed with asbestosis in the early-to-mid 1990's.
VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors, and the most common disease  related to asbestos exposure is interstitial pulmonary fibrosis (asbestosis).  Veterans Benefits Administration Manual M21-1MR, Part IV, Subpart ii, Section C, Paragraph 9.  

Moreover, the Veteran has submitted a statement from a private physician dated in October 2000.  Dr. R.B.A. evaluated the Veteran for asbestosis at the request of a law firm.  During the evaluation, the Veteran reported an occupational history of working at Wheeling Pittsburgh Steel for 29 years, where he was exposed to asbestos around the galvanizing line over the years and while working in an area where asbestos was removed and ripped out.  The Veteran also indicated that while in the service, he worked in the boiler and engine rooms on the USS Farragut, where there was asbestos lining on the pipes.  Dr. R.B.A. diagnosed early pulmonary asbestosis.  He opined that the Veteran's asbestosis occurred from the inhalation of asbestos fibers in the workplace.

During his Travel Board hearing dated in February 2012, the Veteran contended that his first exposure to asbestos was during active duty service.  The Veteran indicated that although he worked at Wheeling Pittsburgh Steel for three months prior to entering active duty service, during this time period, he did not work in the part of the plant with the galvanizing lines where the asbestos exposure occurred.  He explained that he was not exposed to asbestos at the Wheeling Pittsburgh Steel factory until he started working on the galvanizing lines, approximately five to seven years after service.

The Board observes that the Veteran has not yet been afforded a VA examination.  In view of the evidence of record and Dr. R.B.A.'s opinion, the Board finds that the claim must also be remanded for a VA examination to obtain an opinion as to the etiology of the Veteran's diagnosed asbestosis.

Accordingly, the case is REMANDED for the following action:

1.   Conduct all development necessary to adjudicate the 
Veteran's claim of entitlement to service connection for asbestosis.  Development should include asking the service department, the National Personnel Records Center, or any other appropriate organization having access to historical information regarding in-service asbestos exposure, to provide any relevant evidence or information as to whether the Veteran may have been exposed to asbestos while in service.

Any records obtained should be associated with the claims file.  If no such records are available, this should be indicated in the claims file.  All procedures and protocols identified in the M21-1MR should be followed.

2.   Request that the Veteran provide a list of his 
employers prior to service, and following his separation from service.  This should include complete addresses, dates of employment, and his job title and duties during each period of employment.  All attempts to procure records should be documented in the file.  Once this information is received, contact each employer, to include Wheeling Pittsburgh Steel, and inquire as to the Veteran's job duties, in order to determine whether the duties involved exposure to asbestos.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  He must be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.   Thereafter, schedule the Veteran for a pulmonary 
examination at an appropriate VA medical facility (preferably the Pittsburgh VA Medical Center if possible).  His claims folder and all pertinent electronic records must be made available for the pulmonologist's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the pulmonologist must state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's asbestosis is related to  his active duty service or is otherwise etiologically related to his period of service, to include his service on the USS Farragut.  In determining the etiology of the Veteran's asbestosis, the examiner should consider both the in-service exposure alleged by the Veteran, as well as any asbestos exposure from the Veteran's civilian career.  A complete and fully reasoned rationale must be provided for any opinion offered.

4.   After the development has been completed, adjudicate 
the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



